DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject t5o AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouk et al. (US20170098541) in view of Lim (US2012/0196445).
Gouk et al. teach a method of processing a substrate comprising treating a substrate with an organic solvent (IPA, Fig. 5, paragraph 36, element 510) and delivering supercritical CO2 to the processing chamber, wherein the solvent is displaced with the supercritical CO2 (paragraph 51).  Gouk et al. further teaches that after the solvent and the supercritical CO2 has been sufficiently missed, the solvent/supercritical CO2 is flushed from the chamber.
	Re claim 1, in reference to pressurizing a process space of the chamber with a first fluid until the pressure and temperature I he process space exceed the first critical pressure and critical temperature at which the fluid is changed into supercritical fluid, applicant is directed to paragraph 49 of Gouk et al. which teaches that the supercritical CO2 may be introduced to the processing volume via the first fluid source 324, such that the supercritical CO2 may be provided in the processing volume at a pressure of 90 bar and temperature greater than about 31C, such that the CO2 is maintained in a supercritical phase.  In reference to removing organic solvent residue on the substrate, Gouk et al. teach displacing the organic solvent (i.e. IPA) with supercritical CO2.  
Re claim 1, Gouk et al. fail to teach supplying a second fluid, in a supercritical state to remove the organic solvent. Lim teaches a method of treating a substrate by treating with a first fluid in a supercritical state (CO2) and a second fluid helium in the supercritical state, wherein the first and second fluids have different densities (Fig. 1, steps S20, S30).  Lim et al. teach using supercritical CO2 in combination with a cosolvent IPA (paragraphs 32, 35) for cleaning of complex structures having micro-patterns (paragraph 10).  Lim et al. teach using supercritical helium to discharge any fluid (i.e. supercritical fluid/cosolvent mixture) from the reaction chamber (paragraphs 57-59).  Paragraph 59 teaches helium having a lower density.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Gouk et al. to include additionally adding a second supercritical fluid, such as helium, as taught by Lim, for purposes of discharging the supercritical CO2/cosolvent mixture present in the reaction chamber.   Re claim 1, density and diffusivity are chemical properties of the composition, since Lim teaches the same first and second fluids as the claimed invention, the limitations are inherently met.   In reference to evacuating the process space while maintaining the temperature and pressure in the process space above the first critical pressure and the first critical temperature, Gouk teaches in paragraph 51 of flushing the organic solvent/supercritical CO2 from the processing volume 312 via the fluid outlet 340.  Re claim 1, it appears that applicant has amended to include the limitations of claim 8. Gouk et al. in view of Lim et al. fail to teach the number of cycles of the first supply step and the second supply step.  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the processing parameters including amount of the supply fluids and cycle times in order to achieve the desired level of cleanliness on the substrate surface.  
Re claim 15, the limitations are met Gouk et al. teach using supercritical fluid to displace IPA.  Furthermore, paragraph 51 of Gouk et al. teach the organic solvent mixed (i.e. dissolved) in the supercritical CO2. Re claims 18-19 the limitations are met since Lim et al. teach the same supercritical fluids of He and CO2. 
Claims 4-5, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouk et al. (US20170098541) in view of Lim (US2012/0196445) and further in view of Toma et al. (US2003/0198895).
Gouk et al. in view of Lim et al. teach the invention substantially as claimed with the exception of reducing the pressure of the process space after repeating the supply of the first fluid, wherein the second fluid is supplied into the process space during the reduction in pressure.   Toma teaches a plurality of decompression and compression cycles and paragraph 55 further teaches repeating steps 504 and 506 followed by supplying the second fluid (CO2 rinse) in the supply step 510.  Re claim 4, refer to steps 508 and 510 of Fig. 1 of Toma. Specifically, paragraph 58 teaches that the substrate is cycled through one or more additional cleaning/rinse processes.  Specifically, the rinse is supplied into the process space of the chamber while it is being depressurized since the substrate is cycled through a plurality of rinse cycles (steps 508 and 510). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Gouk et al. to include adding additional supercritical fluids, while depressurizing the chamber, as taught by Toma et al. in order to effectively cycle the substrate through a plurality of cleaning/rinse cycles, such that contaminants/solvents are removed in order to achieve the desired level of cleanliness. 
Re claim 5, Gouk et al. in view of Lim et al. and Toma et al. do not teach the second fluid in a gaseous state during the opening step.   However, the skilled artisan would reasonably expect the supercritical fluid CO2 to be in a gaseous state as the prior art is performing the same method step of depressurization using the same second fluid. 
Re claims 7, and 9-12, Gouk et al. in view of Lim et al. and further in view of Toma et al. do not teach the amount of the first and second fluid being supplied.  Gouk et al. in view of Lim et al. and Toma et al. further fails to teach the number of cycles of the first supply step and the second supply step.  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the processing parameters including amount of the supply fluids and cycle times in order to achieve the desired level of cleanliness on the substrate surface.  
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of the newly amended claims. 
The rejections of the claims as being unpatentable over Gouk et al. in view of the secondary references are maintained for the reasons set forth above.  Applicant argues that Gouk et al. fail to teach the newly amended limitations.  It appears that applicant has amended claim 1 to include the limitations of claim 8.  The examiner maintains the position that absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the processing parameters including amount of the supply fluids and cycle times in order to achieve the desired level of cleanliness on the substrate surface.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc